Citation Nr: 0708407	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision on behalf of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified before a Decision Review Officer at a 
personal hearing at the RO in January 2006; a transcript is 
of record.  

The claim of entitlement to service-connection for benign 
prostatic hypertrophy is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when additional action is required on the part 
of the veteran.


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected sinusitis is characterized by 
headaches over the bilateral frontal sinus region, dizziness, 
sniffles, and tenderness over the maxillary sinuses.  The 
evidence does not show the veteran has more than six non-
incapacitating episodes per year of sinusitis as there is no 
objective evidence of purulent discharge or crusting, nor is 
there evidence that the veteran has three or more 
incapacitating episodes of sinusitis a year.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected sinusitis have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In May 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The May 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
and Social Security.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  With respect to his claim for an increased 
rating, the veteran was advised to send medical evidence 
showing his service-connected disability had increased in 
severity.  The veteran was specifically asked to provide to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2005 SOC issued in March 2005 provided the veteran 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  This was followed by additional 
process and adjudication as reflected in an SSOC issued in 
May 2006.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for sinusitis was established in April 
1996 and the RO assigned a noncompensable (zero percent) 
rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6510 
(1996).  In February 2005, the RO increased the veteran's 
disability rating to 10 percent.  The veteran asserts a 
rating higher than 10 percent is warranted in this case.

As noted, the veteran's service-connected sinusitis is rated 
under DC 6510 for chronic pansinusitis sinusitis.  Diagnostic 
Codes 6510 through 6514 pertain to various types of 
sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  Under the General Rating 
Formula for Sinusitis, encompassing Diagnostic Codes 6510 
through 6514, a noncompensable evaluation contemplates 
sinusitis detected by X-ray only.  A 10 percent disability 
rating is awarded for sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  The note following the General Rating Formula 
states that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  

Review of the pertinent evidence shows the veteran's service-
connected sinusitis is manifested by headaches over the 
bilateral frontal sinus region, dizziness, sniffles, and 
tenderness over the maxillary sinuses.  The evidence also 
shows the veteran has nasal obstruction which has increased 
in severity during the pendency of this claim.  In June 2004, 
there was a 10 percent nasal obstruction on the right side 
and a 20 percent obstruction on the left.  In December 2004, 
there was a 50 percent obstruction bilaterally, and in 
February 2006, there was an 85 percent obstruction on the 
right and a 75 percent obstruction on the left.  He underwent 
a Caldwell-Luc procedure in April 2005 due to deviated nasal 
septum, maxillary lytic lesion and chronic sinusitis.

The veteran also reports that he has constant discharge and 
crusting associated with his sinusitis and that he also 
suffers from incapacitating episodes about two to three times 
a month where he feels out of it and has to lie down.  See 
January 2006 Decision Review Office Hearing transcript.  
Although there are subjective complaints of discharge, 
crusting, and incapacitating episodes, there is no objective 
evidence of these symptoms.  In this regard, the Board notes 
VA examination reports dated in June 2004, December 2004, and 
February 2006 are negative for any findings of purulent 
discharge or crusting, and each physician noted the veteran 
did not have any incapacitating episodes associated with his 
sinusitis.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of an evaluation in excess 
of 10 percent for service-connected sinusitis.  In making 
this determination, the Board does note the evidence shows 
the veteran suffers from headaches and pain, but there is no 
objective medical evidence of purulent discharge and 
crusting.  The Board is aware the veteran is capable of 
providing evidence of symptomatology, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494(1992); however, the Board 
finds most probative the objective medical evidence reflected 
in the VA examination reports because if the veteran indeed 
had constant discharge and crusting as he has reported, there 
would have been objective evidence of such at the VA 
examination  conducted one month later.  

In evaluating this claim, the Board also finds the evidence 
does not support a finding that the veteran has 
incapacitating or non-incapacitating episodes of sinusitis as 
contemplated in the general rating formula.  As noted above, 
an incapacitating episode requires bed rest and treatment by 
a physician.  The veteran has testified that he experiences 
episodes where he feels worn out and has to lie down, but 
there is no evidence showing these episodes require that he 
seek treatment from a physician.  In addition, there is no 
evidence showing the veteran requires prolonged antibiotic 
treatment.  Moreover, the Board again notes that, while the 
veteran has headaches and pain, there is no objective 
evidence that he has purulent discharge and crusting.  

In summary, the symptomatology which would allow for the 
assignment of a higher disability rating is not present.  In 
particular, more severe pathology, such as incapacitating 
episodes requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, is not shown.  The Board is aware that, when the RO 
increased the veteran's disability rating to 10 percent in 
February 2005, there was no evidence of incapacitating 
episodes, purulent discharge, or crusting, and yet an 
increased evaluation was granted.  It appears the RO granted 
the increased rating in order to compensate for the symptoms 
the veteran indeed manifested associated with his service-
connected disability.  In evaluating the ultimate merit of 
this claim, the Board finds the disability rating currently 
assigned adequately reflects the functional impairment the 
veteran has associated with this service-connected sinusitis.  
Based on the foregoing, the Board finds the veteran is not 
entitled to an evaluation in excess of 10 percent for 
service-connected sinusitis, and the benefit-of-the-doubt is 
not for application.  See Gilbert, 1 Vet. App. at 55.  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis is denied.


REMAND

The veteran asserts service connection is warranted in this 
case because he attributes his current diagnosis of benign 
prostatic hypertrophy to military service.  Specifically, the 
veteran asserts he has had lower urinary tract symptoms, 
including problems urinating, since he retired from service 
and he attributes these problems to his current diagnosis.  
After carefully reviewing the evidence of record, the Board 
finds a remand is necessary in order to render a fully 
informed decision.  

The service medical records (SMRs) are negative for any 
complaints, treatment, or findings related to problems with 
the veteran's prostate gland.  In fact, an August 1995 
examination report reflects the veteran's prostate was normal 
when he retired from service.  The only time the veteran is 
shown to have complained of problems urinating is in an 
August 1995 report of medical history which reflects he 
indicated he had frequent or painful urination.  However, the 
SMRs contain a chronological record of medical care in which 
he notes that, from 1976 to 1995, his scrotum would hurt 
after urinating.  The SMRs also show that in February 1978 
and November 1979 the veteran complained of pain in his lower 
groin and testicle area during service, which was diagnosed 
as epididymitis.  

The first time the veteran is shown to be diagnosed with 
benign prostatic hypertrophy is in December 1999, at which 
time he reported he had had pain in his prostate area 
intermittently since 1974.  The veteran also reported having 
a decreased force of urine stream and nocturia twice a night.  

The veteran was afforded a VA examination in December 2004.  
The veteran noted that he had had ongoing lower urinary tract 
symptoms of similar nature (frequent urination and weak urine 
stream) since the late 1970s and was now being treated for 
benign prostatic hypertrophy.  The VA examiner opined it was 
less likely than not that the urinary tract symptoms the 
veteran manifested during service were due to his current 
benign prostatic hypertrophy, noting that benign prostatic 
hypertrophy was not known to occur when a person is in his 
twenties and certainly not common before the age of 40.  The 
VA examiner did not discuss whether the veteran's current 
diagnosis could be related to the epididymitis he manifested 
during service.  

In contrast, the record contains an opinion, dated December 
2004, from a military urologist, P.K.B., MD, which purports 
to link the veteran's current diagnosis to service.  Dr. PKB 
stated that, although the first diagnosis of benign prostatic 
hypertrophy in the record was in 1999, it appeared that the 
veteran had been having lower urinary tract symptoms 
consistent with benign prostatic hypertrophy for the past 10 
years.  

The Board notes service connection for epididymitis was 
established in April 1996 and the RO assigned a 
noncompensable (zero percent) disability rating under DC 
7525.  The Board also notes a June 2004 VA examination report 
reflects the veteran's epididymitis was resolved as he had a 
normal genitourinary examination; however, given there is a 
medical opinion which associates the veteran's ongoing lower 
urinary tract symptoms to service, the Board finds a new 
medical examination and opinion is needed.  

In making this determination, the Board notes there is 
competent evidence of a current disability, as the veteran's 
diagnosis of benign prostatic hypertrophy was continued at 
the December 2004 VA examination.  There is also evidence 
that the veteran was diagnosed with epididymitis during 
service.  There is also credible lay evidence that the 
veteran has had persistent symptoms since service that may be 
associated with his epididymitis and/or benign prostatic 
hypertrophy.  The Board also finds there is insufficient 
medical evidence to decide the claim given that the record 
contains conflicting opinions regarding whether there is a 
medical nexus between the veteran's current benign prostatic 
hypertrophy and service.  See 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Arrange for the veteran to undergo an 
examination to determine whether there is a 
causal nexus between his currently manifested 
benign prostatic hypertrophy and his period of 
active duty, to include service-connected 
epididymitis.  All indicated tests and studies 
should be conducted, and all findings described 
in detail.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review is accomplished.

a.  A diagnosis of any currently 
manifested genitourinary disability should 
be made and the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
military service, including service-
connected epididymitis.  All necessary 
special studies or tests, if necessary, 
are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
benign prostatic hypertrophy is related to 
the veteran's active service or is 
causally related to or aggravated by his 
service-connected epididymitis.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a genitourinary 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


